Citation Nr: 1530085	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for gastrointestinal/rectal bleeding (claimed as bleeding out).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for congestive heart failure.
 
3.  Entitlement to compensation under 38 U.S.C. § 1151 for acid reflux.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a tooth disability as secondary to acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, D.K.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In August 2014, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran experienced an episode of gastrointestinal/rectal bleeding disability which was due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment; however, no further episodes or current residuals manifested during the period this claim has been pending.

2.  The Veteran did not incur an additional congestive heart failure disability as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable for treatment received during treatment by VA and it is not related to a GI bleed.

3.  The Veteran did not incur an additional acid reflux disability as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable for treatment received during treatment by VA and it is not related to a GI bleed.

4.  The Veteran did not incur an additional tooth disability as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable for treatment received during treatment by VA and it is not related to a GI bleed.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a rectal bleeding (claimed as bleeding out) disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2014); 38 C.F.R. 3.361 (2014).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for a congestive heart failure disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§1151 (West 2002); 38 C.F.R. §§ 3.361 (2014).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for an acid reflux disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§1151 (West 2002); 38 C.F.R. §§ 3.361 (2014).

4.  The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for a tooth disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§1151 (West 2002); 38 C.F.R. §§ 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a November 2014 letter that explained what information and evidence was needed to substantiate a claim for compensation under the provisions of 38 U.S.C.A. §1151, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the November 2014 letter, and opportunity for the Veteran to respond, the January 2015 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in May 2010 and in February 2013, a VHA medical opinion was provided based on a review of the claims file and a VA addendum opinion was provided in February 2014.  As the VHA examiner thoroughly addressed the relevant issues, and provided a rationale for the conclusions provided, the Board concludes that the VHA reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
 
The Board notes that that the August 2014 remand also instructed the RO to obtain records that were no longer associated with the claims file.  In conjunction with the remand instructions, these records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the August 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) (1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Factual Background 

In September 2001, the Veteran underwent a cardiac catherization at Thunderbird Samaritan Medical Center.

Also in September 2001, the Veteran was admitted to the Mayo Clinic Hospital Emergency Department with a pulmonary embolism.  He was placed on Coumadin until his International Normalized Ratio (INR) was greater than 2.

In July 2003, the Veteran was hospitalized for a gastrointestinal (GI) bleed.  The record demonstrates that the Veteran was prescribed Warfarin (Coumadin) and Salsalate by a VA nurse practitioner in the months preceding his July 2003 hospitalization.  The Salsalate was discontinued after the July 2003 GI bleed.

The Veteran underwent a VA examination in May 2010.  Regarding the Veteran's acid reflux, the examiner noted that the Veteran had gastroesophageal disease (GERD) since 2007.  The VA examiner concluded that it was less likely than not that the VA nurse practitioner in 2003 was careless, negligent, had lack of proper skill, made an error in judgment or that there was a similar instance of fault by prescribing Salsalate for the Veteran's arthritis when he was already taking Warfarin.  The examiner noted that there was a theoretical interaction between Salsalate and Warfarin that might increase the risk of bleeding.  However, the literature did not support that this interaction was clinically significant given the lack of cases reported in the literature.  The examiner noted that Salsalate would be the preferred choice in many cases in patients with an increased bleeding risk.  The examiner indicated that the coincidence of the Veteran's GI bleed with the increased Salsalate dosage did raise the possibility that the increased Salsalate in conjunction with Warfarin could have played a role.  However the fact of a potential adverse outcome did not in retrospect necessarily indicate any instance of fault on the part of a practitioner.

In an October 2010 letter, a private physician concluded that the combination of Coumadin and Salsalate did cause the Veteran's health to be greatly affected.  The letter also indicated that the Veteran was not informed as to the possible consequences of Salsalate and was advised that he did not need Coumadin lab tests for a month.  Instead, the private physician indicated that the combination of Coumadin and Salsalate made weekly or more frequent blood tests necessary.  The private physician opined that the Veteran was not informed of the side effects of Salsalate that can and did cause to his health to be greatly affected by the combination of Salsalate and Coumadin.  

A November 2010 VA treatment record noted that the Veteran had heart failure of an unknown etiology that was possibly hypertension related.

In November 2012, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  In a February 2013 letter, the VHA reviewer noted that a review of the medical record indicates that in 2001 the Veteran developed venous thrombo-embolism and pulmonary embolism for which Warfarin was prescribed and dispensed.  These venous thrombotic events were temporally related to a difficult cardiac catherization that resulted in an injury to the Veteran's lower extremity at the site of arterial cannulation.  The examiner noted that since the 2001 pulmonary embolus and venous thrombosis were related to a clear inciting event, it was not clear to him that Warfarin was needed for a prolonged period of time.  The use of Warfarin after the initial 3 to 6 months would have required a justification and probably should have been stopped.  It was not clear to the examiner that the need for prolonged Warfarin therapy was justified in the medical record.  The Veteran was started on Salsalate in 2003 for arthritis and he was admitted for GI bleeding.  The interactions between non-steroidal anti-inflammatory drugs, such as Salsalate and Warfarin are well known.  A literature review suggests that the risk of GI bleeding was increased 3 to 6 times in patients on this combination.  The risk was more with patients with upper GI abnormalities related to GERD which the Veteran had.  Although it appeared that a formal diagnosis GERD was not confirmed before Salsalate was started.  However, the Veteran had GI symptoms at the time Salsalate was started that should have raised the suspicion of GERD.  Although the Veteran had lower GI bleeding, the fact that he had GERD-like symptoms should have alerted the provider to the increased risk of bleeding.  The examiner also noted that it was difficult from review of the medical record to ascertain as to whether the provider offered sufficient education about possible interactions between the 2 medications.  The VHA reviewer concluded that it was more likely than not that the Veteran's GI bleed should have been anticipated by the provider.  The continued use of Warfarin without documented justification and the lack of attention to GERD symptoms may have contributed to the bleeding.  The VHA reviewer also opined that it was as likely as not that the Veteran received adequate counseling and effective monitoring.  The VHA reviewer agreed with the October 2010 private opinion that there was an increased risk of bleeding that should have been anticipated by the provider.

The Board determined that additional clarification was necessary prior to the adjudication of the Veteran's claim and returned the claims file to VHA.  In February 2014, a second VHA medical opinion was provided to the Board.  In the February 2014 addendum, the VHA reviewer noted that when used in doses resulting in INR ratios in the therapeutic range, Warfarin prevented blood from clotting but did not cause de novo bleeding.  However, if the patient had another reason to bleed such as gastric or duodenal ulcers or colon polyps, then therapeutic doses of Warfarin may promote bleeding.  All the data available suggested that the Warfarin was used in appropriate and not excessive doses.  They did not know of the Veteran having some rectal abnormalities such as hemorrhoids which bled as a result of having therapeutic levels of Warfarin.  There was no evidence in the record of these abnormalities.  The VHA reviewer concluded that it was at least as likely as not that the Veteran's rectal bleeding was caused by or related to the Veteran's GI bleed or his continued use of Warfarin.

Regarding congestive heart failure, the VHA reviewer noted that for GI bleeding to cause congestive heart failure, it should have been chronic, recurrent and associated with a chronic drop in hemoglobin.  None of these factors were present in the Veteran.  The Veteran reported only one episode of GI bleeding that was controlled.  A review of the medical record reveals that the hemoglobin concentrations were consistently at or above 12mg.dl, a level that was not associated with increased cardiac strain and congestive heart failure.  There was no known effect of Warfarin on the myocardial muscle tissue that was known to result in cardiac failure.  On the contrary, there was some rationale using Warfarin in individuals with congestive heart failure at risk of hemostasis and venous thromboembolism.  The examiner noted that the Veteran had other reasons to have congestive heart failure including hypertension and smoking.  His cardiac abnormalities predated the use of Warfarin.  In fact, the Veteran was having a cardiac catherization to address cardiac dysfunction when the venous thrombosis occurred as a surgical complication requiring Warfarin.  The VHA reviewer opined that it was less likely than not that the Veteran's congestive heart failure was caused by or related to the Veteran's GI bleed or the continued use of Warfarin.

Regarding acid reflux, the VHA reviewer noted that there was no known relationship between the use of Warfarin and the development of acid reflux.  There was also no reason to suspect that GI bleeding could cause acid reflux.  The VHA reviewer concluded that it was less likely than not that the Veteran's acid reflux was caused by or related to the Veteran's GI bleed or to the continued use of Warfarin.

Regarding a tooth disability, the VHA reviewer noted that despite an extensive review of the Veteran's material, he found no reference to "tooth problems" anywhere in the records.  The presence of acid reflux and regurgitation may result in some tooth decay but he was unsure if this was the problem that the Veteran had.  However, acid reflux predated the use of Warfarin and the GI bleeding.  Warfarin was not reported to cause tooth problems.  The VHA reviewer concluded that it was less likely than not that the Veteran's teeth problems were caused by or related to the Veteran's GI bleed or his continued use of Warfarin.

I.  Entitlement to compensation under 38 U.S.C. § 1151 for gastrointestinal/rectal bleeding (claimed as bleeding out).

The Veteran contends that his GI/rectal bleeding was the result of VA treatment.  Specifically, the Veteran claims that his bleed was caused by the combination of Warfarin (Coumadin) and Salsalate which was prescribed by a VA nurse practitioner in the months preceding his July 2003 hospitalization.

The Veteran also contends that a June 11, 2003 coagulation study showed an INR of 1.8 should have served as a warning to VA treatment providers that he was in significant risk of developing a bleed.  

The record does shows that the Veteran's bleeding resulted from VA treatment and was not simply the natural progression of a previous disease or injury.  As noted by the February 2014 VHA reviewer, the Veteran's bleeding was caused by or related to his continued use of Warfarin.  Nevertheless, the evidence does not show that any subsequent episodes of GI/rectal bleeding occurred, or that any residuals thereof manifested during the pendency of this appeal.  In fact, as noted by the February 2014 VHA examiner, the Veteran only experienced the one episode.  In order to warrant compensation under 38 U.S.C. § 1151, it must be shown that additional disability exists.  Although the GI/rectal bleeding episode was the result of VA treatment, it occurred well over a year prior to the date of receipt of his claim for benefits under 38 U.S.C.A. § 1151.  In the absence of any recurrence or manifestations during the pendency of this appeal, it cannot be said that additional disability resulted.

For these reasons, the criteria for compensation under 38 U.S.C. § 1151 for rectal bleeding (claimed as bleeding out) have not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361.

II.  Entitlement to compensation under 38 U.S.C. § 1151 for congestive heart failure, acid reflux and tooth disabilities.

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In this case, the most probative evidence of record fails to establish that the Veteran incurred additional congestive heart failure, acid reflux and tooth disabilities as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA. 

Regarding whether the Veteran incurred additional congestive heart failure, acid reflux and tooth disabilities as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, the Board notes that there are conflicting medical opinions of record addressing the possibility of such a relationship.  As noted above, the October 2010 private physician opined that the combination of Coumadin and Salsalate did cause the Veteran's health to be greatly affected.  

Conversely, in the February 2014 addendum, the VHA reviewer concluded that it was it was less likely than not that the Veteran's claimed congestive heart failure, acid reflux and tooth disabilities were caused by or related to the Veteran's GI bleed or to the continued use of Warfarin.

Again, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  See Guerrieri; supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  See Gabrielson; supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar; supra.  

In this instance, the Board finds that the February 2014 addendum opinion of the VHA specialist to be the most probative.  Regarding the October 2010 private physician's opinion that the combination of Coumadin and Salsalate did cause the Veteran's health to be greatly affected, the Board notes that the private physician did not provide any specific evidentiary or medical basis for the opinion.  Rather, the physician's conclusions were given in general terms rather than specifically addressing each claimed disability and how it was related to the combination of Coumadin and Salsalate. 

In contrast, the February 2014 addendum opinion of the VHA specialist had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the October 2010 private physician's opinion.  The February 2014 VHA specialist also specifically addressed each claimed disability and its relation to the combination of Coumadin and Salsalate when determining that it was less likely than not that the Veteran's claimed congestive heart failure, acid reflux and tooth disabilities were caused by or related to the Veteran's continued use of Warfarin.

For these reasons the Board finds the February 2014 addendum opinion of the VHA specialist opinion to be the most probative regarding the issue of whether the Veteran incurred additional congestive heart failure, acid reflux and tooth disabilities as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board also notes that as a result of the above finding that the episode of bleeding was the result of fault on the part of VA, the Veteran could receive compensation under 38 U.S.C. §1151 for his claimed congestive heart failure, acid reflux and tooth disabilities as being related to that bleeding episode.  However, the Board finds that the weight of the evidence is against a finding that the Veteran's claimed congestive heart failure, acid reflux and tooth disabilities are proximately due to or the result of the Veteran's GI/rectal bleed.  

In this regard, the only medical opinion addressing the etiology of the congestive heart failure, acid reflux and tooth disabilities weighs against the claim as the VHA specialist in his February 2014 addendum opinion, opined that it was less likely than not that the Veteran's congestive heart failure, acid reflux or tooth problems were caused by or related to the Veteran's GI bleed.  None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board parenthetically notes that the Veteran's representative in an April 2015 post-remand Brief, contended that the Veteran's tooth condition was secondary to his service-connected diabetes mellitus.  However, the Board notes that despite this contention, the Veteran is not service-connected for a diabetes mellitus disability.

Consequently, compensation for congestive heart failure, acid reflux or tooth disabilities is not warranted on being related to the bleeding episode.

The Board notes the Veteran's contentions regarding the etiology of his claimed congestive heart failure, acid reflux and tooth disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and VA treatment, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that congestive heart failure, acid reflux and tooth disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the congestive heart failure, acid reflux and tooth disabilities etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the February 2014 VHA specialist provided detailed rationales in support of his opinion and cited to the relevant evidence.  For this reason, the VHA specialist's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his congestive heart failure, acid reflux and tooth disabilities and his VA treatment are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is sympathetic to the Veteran's contentions regarding his claimed congestive heart failure, acid reflux and tooth problems.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support that the Veteran incurred an additional disability of congestive heart failure, acid reflux or tooth as a result of his VA treatment. As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for gastrointestinal/rectal bleeding (claimed as bleeding out) is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for congestive heart failure is denied.
 
Entitlement to compensation under 38 U.S.C. § 1151 for acid reflux is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a tooth disability as secondary to acid reflux is denied.



___________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


